DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on July 11, 2022.  Claims 1, 2, 7, 9, 10, 13, 15, 16 and 19 have been amended, no claims have been canceled, and no claims have been added.   Thus, claims 1 – 20 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the arguments do not apply to the new reference used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 – 6, 9, 11 – 12, 15 and 17 – 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2021/0255633 A1 to McKenzie et al. (herein after “McKenzie et al. publication").
As to claim 1,
the McKenzie et al. publication discloses a computer-implemented method performed by an autonomous driving vehicle (ADV), the method comprising: 
determining a route for the ADV from a first location of the ADV to a second location within an open space, the first location being a current location of the ADV (see ¶18 – ¶19); 
determining an objective function based on the route, the objective function having a set of costs for maneuvering the ADV from the first location to the second location (see ¶18 – ¶19); 
using one or more environmental conditions of the open space to determine a set of weights, each weight to be applied to a corresponding cost of the objective function (see ¶65); 
optimizing the objective function in view of one or more constraints, such that an output of the objective function reaches minimum while the one or more constraints are satisfied (see ¶15, where the McKenzie et al. publication discloses a distance to a recharging station, a distance to the final destination from the refueling point, time taken to recharge, and an average gas or charge mileage of the vehicle as one or more constraints to be considered and/or satisfied for optimizing the objective function; see also ¶50); and 
generating a path trajectory with the optimized objective function to control the ADV autonomously along the path trajectory (see ¶14).

	As to claim 15,
the McKenzie et al. publication discloses a data processing system, comprising: 
a processor (see ¶18 – ¶20 and ¶85); and 
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (see ¶18 – ¶20 and ¶85), the operations including -- 7-- USPTO Serial No.: 16/827,452 
Client Docket No.: 209922.0540.0 (P503)determining a route for an autonomous driving vehicle (ADV) from a first location of the ADV to a second location within an open space, the first location being a current location of the ADV (see ¶18 – ¶19); 
determining an objective function based on the route, the objective function having a set of costs for maneuvering the ADV from the first location to the second location (see ¶18 – ¶19); 	
using on one or more environmental conditions of the open space to determine a set of weights, each weight to be applied to a corresponding cost of the objective function (see ¶65); 
optimizing the objective function in view of one or more constraints, such that an output of the objective function reaches minimum while the one or more constraints are satisfied (see ¶15 and ¶50); and 
generating a path trajectory with the optimized objective function to control the ADV autonomously along the path trajectory (see ¶14).

As to claim 9,
claim 9 is directed to a non-transitory machine-readable medium but requires the same scope of limitation as claims 1 and 15.  Therefore, claim 9 is rejected for the same reason(s) as claims 1 and 15, as discussed herein above.

As to claims 3 – 5, 11 and 17,
the McKenzie et al. publication discloses the operations further comprising determining the environmental conditions of the open space, including analyzing images captured by one or more cameras of the ADV in order to identify the environmental conditions. (See ¶48.)

As to claims 6, 12 and 18,
the McKenzie et al. publication discloses controlling the ADV to maneuver from the first location to the second location along the generated path trajectory. (See ¶49.)


Allowable Subject Matter
Claims 2, 7 – 8, 10, 13 – 14, 16 and 19 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application' s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666